650 F.2d 814
Joe B. COOK, Petitioner,v.Charles MONTGOMERY, Warden, and the Attorney General of theState of Georgia, Respondents.
No. 80-7981

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
July 13, 1981.
Cook & Palmour, Bobby Lee Cook, L. Branch, S. Connelly, Summerville, Ga., for petitioner.
Harrison Kohler, Asst. Atty. Gen., Atlanta, Ga., for respondents.
Before TJOFLAT, VANCE and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The sole issue raised by this habeas corpus petition is the sufficiency of the evidence to sustain petitioner's state court conviction for murder.  The district court reviewed the evidence under the strict standard established by Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), and concluded that "a rational trier of fact could have found the Petitioner guilty beyond a reasonable doubt " Record at 264.  We also have reviewed the evidence, and assuming without deciding that the Jackson standard applies, reach the same conclusion.  On the record before us, we conclude that a rational trier of fact could have found petitioner guilty of the charge beyond a reasonable doubt.


2
AFFIRMED.